 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEAN MARC VAN DEN HEUVEL,                          Case No. 2:19-cv-00806-JAM-JDP (PS)
12                       Plaintiff,                      ORDER VACATING THE SEPTEMBER 9,
                                                         2020, FINDINGS AND
13           v.                                          RECOMMENDATIONS
14    ROBERT C. BOWMAN, LAURA RIECH,                     ECF No. 5
      STEVEN RAWSON,
15                                                       FINDINGS AND RECOMMENDATIONS TO
                         Defendants.                     DISMISS FOR FAILURE TO STATE A
16                                                       CLAIM
17                                                       ECF No. 7
18                                                       OBJECTIONS DUE WITHIN 14 DAYS
19

20          This matter is before the court for screening under 28 U.S.C. § 1915(e)(2), which requires

21   that the court dismiss a case that fails to state a claim. On August 6, 2020, the court found that

22   plaintiff’s complaint failed to state a claim and granted plaintiff leave to file an amended

23   complaint. ECF No. 4. On September 9, 2020, the court found that plaintiff did not timely file

24   his first amended complaint and recommended a dismissal of this case. ECF No. 5. Pursuant to

25   28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States

26   District Court, Eastern District of California, plaintiff had fourteen days within which to file

27   objections to the court’s findings and recommendations. While plaintiff did not file any

28   objections, he did file his first amended complaint within that fourteen-day time frame. See ECF
                                                        1
 1   No. 7. Because plaintiff is proceeding pro se, I now vacate the court’s previous findings and

 2   recommendations, ECF No. 5, and will consider plaintiff’s first amended complaint.

 3          In his first amended complaint, ECF No. 7, plaintiff names three defendants. As this court

 4   noted in its last screening order, the defendants “appear to have little, if any, connection to the

 5   allegations of the complaint.” ECF No. 4 at 2. Plaintiff alleges violations of his Fifth and

 6   Fourteenth Amendment rights, ECF No. 7 at 3, but these rights can only be violated by the state

 7   or its agents. Plaintiff’s amended complaint alleges that the defendants acted as private attorneys

 8   and a landlord, not as agents of the state. See id. at 2-6. While plaintiff alleges multiple instances

 9   of general wrongdoing, he has not pled with enough clarity or specificity for this court reasonably

10   to infer a cognizable legal theory. Therefore, I recommend that the court dismiss this case.

11                                              DISCUSSION

12          A complaint must contain “a short and plain statement of the claim showing that the

13   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required,

14   but “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

15   statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (citing Bell Atlantic Corp. v.

16   Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken as true, courts “are

17   not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677,

18   681 (9th Cir. 2009) (internal quotation marks and citation omitted).

19          To survive screening, plaintiff’s claims must be facially plausible, which requires

20   sufficient factual detail to allow the court to reasonably infer that each named defendant is liable
21   for the misconduct alleged. Iqbal, 556 U.S. at 678. The sheer possibility that a defendant acted

22   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

23   plausibility standard. Id. Hence, in order to survive the screening of a claim brought under 42

24   U.S.C. § 1983, “a plaintiff must plausibly allege that ‘she suffered the deprivation of a federally

25   protected right and that the alleged deprivation was committed by a person acting under color of

26   state law.’” Sampson v. Cty. of Los Angeles by & through Los Angeles Cty. Dep’t of Child. Fam.
27   Servs., 974 F.3d 1012, 1018 (9th Cir. 2020) (quoting Hyun Ju Park v. City & Cnty. of Honolulu,

28   952 F.3d 1136, 1140 (9th Cir. 2020)). Plaintiff must allege that each defendant personally
                                                         2
 1   participated in the deprivation of his rights. See Jones v. Williams, 297 F.3d 930, 934 (9th Cir.

 2   2002).

 3            When screening a pro se litigant’s complaint, the court will liberally construe the

 4   allegations. See Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam). Still, the court may

 5   dismiss a pro se litigant’s complaint “if it appears beyond doubt that the plaintiff can prove no set

 6   of facts in support of his claim which would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849

 7   F.3d 1204, 1208 (9th Cir. 2017). “‘[A] liberal interpretation of a civil rights complaint may not

 8   supply essential elements of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union

 9   Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268

10   (9th Cir. 1982)).

11            Plaintiff alleges violations of his Fifth and Fourteenth Amendment rights. ECF No. 7 at 3.

12   While plaintiff does allege some instances of state action involving his incarceration and

13   courtroom proceedings, plaintiff does not connect any of the named defendants to those actions.

14   See id. at 2-6. In fact, it seems that plaintiff’s allegations relate to two distinct incidents and

15   should not be included in a single suit. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)

16   (“Unrelated claims against different defendants belong in different suits . . . .”). Plaintiff appears

17   to allege that Robert Bowman was involved in plaintiff’s wrongful incarceration, but his relevant

18   allegations revolve around state court criminal proceedings and the conditions at El Dorado

19   County Jail. See id. at 3. Plaintiff does not specifically describe these proceedings or conditions

20   and does not connect Bowman to them. Rather, plaintiff alleges only that “[t]he ineffective judge
21   Warren C. Strancener violated, along with two other plaintiffs, Craig Caldwell, Robert C.

22   Bowman, to m[e]thodically place into injur[i]ous, intentional acts of depr[i]vations.” Id. As

23   such, plaintiff’s complaint does not identify any actions taken by Bowman from which the court

24   could reasonably infer that Bowman violated plaintiff’s Fifth and Fourteenth Amendment rights.

25   As to the two remaining defendants, Laura Riech and Steven Rawson, plaintiff appears to allege

26   that they were involved in unlawfully evicting him. See id. at 5. Again, plaintiff has not pled any
27   facts from which the court could reasonably infer that either party violated any of plaintiff’s

28   rights, let alone his Fifth and Fourteenth Amendment rights. To the extent that plaintiff alleges
                                                          3
 1   any wrongdoing by Riech and Rawson, that wrongdoing appears to be limited to a property

 2   dispute over which this court lacks jurisdiction. See id.

 3                                                     ORDER

 4            The September 9, 2020 findings and recommendations, ECF No. 5, are vacated.

 5                               FINDINGS AND RECOMMENDATIONS

 6            The court has screened plaintiff’s first amended complaint and finds that it fails to state a

 7   cognizable claim against any defendant. Plaintiff’s amended complaint contains the same

 8   shortcomings as his initial complaint and is plagued by the same general incoherence. See ECF

 9   Nos. 1, 4. At this time, further leave to amend would be futile. I recommend that the court

10   dismiss this case for failure to state a claim.

11            I submit these findings and recommendations to the district judge under 28 U.S.C.

12   § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District Court,

13   Eastern District of California. Within 14 days of the service of the findings and

14   recommendations, the parties may file written objections to the findings and recommendations

15   with the court and serve a copy on all parties. That document should be captioned “Objections to

16   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

17   and recommendations under 28 U.S.C. § 636(b)(1)(C).

18
     IT IS SO ORDERED.
19

20
     Dated:      May 17, 2021
21                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         4
